                      Case 20-14695-LMI   Doc 1009    Filed 01/27/21     Page 1 of 16




           ORDERED in the Southern District of Florida on January 26, 2021.




                                                     Laurel M. Isicoff
                                                     Chief United States Bankruptcy Judge
___________________________________________________________________________




           Tagged Opinion


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

           IN RE:                                    CASE NO. 20-14695-BKC-LMI

           CINEMEX USA REAL ESTATE                   Chapter 11
           HOLDINGS, INC, et al.,                    Jointly Administered

           Debtors.
           _________________________________/



                         MEMORANDUM OPINION ON COBB LAKESIDE’S
                    MOTION TO COMPEL COMPLIANCE WITH SECTION 365(d)(3)

                This matter came before the Court for final hearing on August 21, 2020 on

           the Motion to Compel Compliance with Section 365(d)(3) filed by Cobb Lakeside,

           LLC (ECF #366) (the “Motion to Compel”). On October 13, 2020, this Court
                                                 1
            Case 20-14695-LMI       Doc 1009      Filed 01/27/21   Page 2 of 16




entered its Order Granting in Part and Denying in Part Cobb Lakeside’s Motion to

Compel Compliance with 11 U.S.C. §365(d)(3) (ECF #707) (the “Order”), finding,

for the reasons stated on the record and outlined below, that there is no

administrative claim for unpaid rent for the period March 20, 2020 through June

4, 2020, but there is an administrative claim for unpaid rent from June 5, 2020

forward.1

                                              FACTS

       Cinemex USA Real Estate Holdings, Inc. (“Cinemex Real Estate”), Cinemex

Holdings USA, Inc. (“Cinemex Holdings”), and CB Theater Experience LLC (“CB

Theater” and, with Cinemex Real Estate and Cinemex Holdings, the “Debtors”)

filed Voluntary Chapter 11 Petitions in this Court on April 25, 2020, and April

26, 2020 (the “Petition Date”). The Debtors are in the movie theater business and

operated 41 movie theaters across 12 states. At the time of filing, the Debtors,

collectively, were party to 41 unexpired real property leases for where they

operate upscale dine-in movie theaters. One of those leases (the “Lakeside

Lease”) is between the Debtor CB Theater as Lessee and Cobb Lakeside, LLC

(“Lakeside”) as Lessor. The Lakeside Lease relates to a movie theater property

(the “Lakeside Theater”) located at the Lakeland Village Shopping Center in

Lakeland, Florida.




1 The Court read its ruling into the record at a hearing on October 2, 2020. See Transcript of
10/2/2020 Hearing (ECF #694). This memorandum opinion reduces that oral ruling to writing
(with some additions and clean-up). However, neither the substance nor the conclusion of that
ruling has been altered.

                                              2
            Case 20-14695-LMI      Doc 1009     Filed 01/27/21   Page 3 of 16




                                  PROCEDURAL HISTORY

      Immediately after the bankruptcy cases were filed, the Debtors sought

authority to reject several leases and, with respect to the balance of the leases,

sought to delay or excuse payment of rent. The Debtors filed Debtors’ Emergency

Motion for Entry of an Order (I) Extending Time for Performance of Obligations

Arising Under Unexpired Real Property Leases; (II) Establishing Temporary Case

Administration Procedures; and (III) Granting Related Relief (ECF #92) (the

“Original Rent Motion”).2

      In the Original Rent Motion, the Debtors sought to delay payment of

administrative rent for a period of sixty days as authorized by 11 U.S.C.

§365(d)(3). Further, the Debtors requested that all lease payments be suspended

completely. The Debtors argued that, while section 365(d)(3) “requires a debtor

to satisfy all postpetition obligations under an unexpired lease of nonresidential

real property until the date of rejection,”3 for a variety of reasons under non-

bankruptcy law based on the terms of the leases, the “takings doctrine,”

impossibility of performance, and frustration of purpose, the Debtors had no

postpetition obligation under their leases to pay rent while the theaters were

ordered closed due to the COVID-19 pandemic.

      At the conclusion of the first hearing on the Original Rent Motion, the

Debtors agreed to provide a detailed brief detailing which leases, and under




2 A hearing on the Original Rent Motion was continued several times with respect to various
landlords with whom the Debtors were negotiating rent concessessions. However, Lakeside did
not agree to these extensions.
3 In re CHS Electronics, Inc., 265 B.R. 339, 344 (Bankr. S.D. Fla. 2001).


                                            3
            Case 20-14695-LMI        Doc 1009      Filed 01/27/21   Page 4 of 16




which theories, the Debtors believed their rent payment obligations were

suspended (the “Rent Suspension Brief”).4 The Rent Suspension Brief divided the

unexpired leases into several categories, identifying with respect to each lease

the basis for the Debtors’ request for suspension of lease payments.5 CB Theater

identified the equitable doctrines of impossibility of performance and frustration

of purpose as its justification for suspension of payments under the Lakeside

Lease from March 20, 2020 when Florida Governor Ron DeSantis closed the

movie theaters in Florida, until the theaters actually reopened. CB Theater

argued that performance under the Lakeside Lease was impossible during the

time theaters were ordered to close completely and that the purpose of the

Lakeside Lease was frustrated by the COVID-19 pandemic and the closure

orders, which not only shut down the Debtors’ operations, but also caused the

cessation of movie production, and therefore, no new movie titles were released.

       CB Theater also sought excused rent, or reduced rent, when, once

reopened, capacity in the Lakeside Theater was limited to fifty percent

occupancy.6 CB Theater argued that the purpose of the Lakeside Lease remained

frustrated due to the lack of new movie title releases and the public’s reluctance




4 Brief In Support of Debtors’ Motion Abating Performance of Obligations Under Unexpired Real
Property Leases (ECF #299).
5 The Debtors cited to the “takings” clauses contained in their leases, the doctrines of

impossibility and frustration of purpose, and force majeure clauses contained in their leases as
grounds for suspension of the Debtors’ rent obligations under the respective leases.
6 Governor DeSantis closed all movie theaters on March 20, 2020 by Executive Order No. 20-70.

On June 5, 2020, by Executive Order No. 20-139, movie theaters were allowed to reopen at fifty
percent capacity, except in Miami-Dade, Broward, and Palm Beach counties, where theaters
remained closed.

                                               4
             Case 20-14695-LMI        Doc 1009      Filed 01/27/21    Page 5 of 16




to go to theaters amidst the COVID-19 pandemic, and that rent should be abated

until the full reopening of movie theaters.

       In addition to objecting to any continuance of the Original Rent Motion,

Lakeside filed its Motion to Compel arguing that CB Theater should be compelled

to pay all rent due under the Lakeside Lease from the Petition Date forward.

Lakeside argued that the doctrines of impossibility and frustration of purpose

did not apply once CB Theater was able to reopen at fifty percent capacity, and

argued that the provisions of the Lakeside Lease did not excuse the requirement

to pay rent for acts of God and governmental action.7

                                         ANALYSIS8

       The Lakeside Lease is governed by Florida law. Florida law recognizes both

the doctrine of impossibility of performance and the doctrine of frustration of

purpose with respect to contract obligations. “Impossibility of performance refers

to those factual situations, too numerous to catalog, where the purposes, for

which the contract was made, have, on one side, become impossible to perform.”

Home Design Ctr.--Joint Venture v. Cty. Appliances of Naples, Inc., 563 So. 2d

767, 770 (Fla. 2d DCA. 1990) (internal quotations omitted); See also 11 Fla. Jur.

2d Contracts §261 (“A party that contracts absolutely and unqualifiedly to do

something that is possible to be accomplished must make the promise good

unless performance is rendered actually impossible by an ‘Act of God,’ the law,



7 The Debtors’ Third Amended Chapter 11 Plan of Reorganization (ECF #772) (the “Plan”) was
confirmed on November 25, 2020 (ECF #936). The Lakeside Lease was assumed by the Debtors
by the terms of Article V.A. of the Plan.
8 The following constitute this Court’s findings of fact and conclusions of law under Fed. R. Civ.

P. 52 made applicable to this proceeding by Fed. R. Bankr. P. 7052.

                                                5
             Case 20-14695-LMI   Doc 1009    Filed 01/27/21   Page 6 of 16




or another party. Under Florida contract law, the defense of impossibility may

be asserted in situations where the purposes for which the contract was made

have, on one side, become impossible to perform.”); Cook v. Deltona Corp., 753

F.2d 1552, 1558 (11th Cir. 1985) (In determining whether, under the doctrine of

impossibility of performance, a supervening event excuses the performance of a

contract party, the court should not “pass on the relative difficulty caused by a

supervening event, but [] ask whether that supervening event so radically altered

the world in which the parties were expected to fulfill their promises that it is

unwise to hold them to the bargain.”).

      “Frustration of purpose refers to that condition surrounding the

contracting parties where one of the parties finds that the purposes for which [it]

bargained, and which purposes were known to the other party, have been

frustrated because of the failure of consideration, or impossibility of performance

by the other party.” Home Design Ctr., 563 So. 2d at 770; see also Equitrac Corp.

v. Kenny, Nachwalter & Seymour, P.A., 493 So. 2d 548, 548 (Fla. 3d DCA 1986)

(holding, in a per curiam opinion, that because “the purpose for which the

subject contract was formed became entirely frustrated . . . due to no fault of

either party . . . . the contract was rendered unenforceable based on the doctrine

of frustration of purpose.”).

      Florida law recognizes the difference between these two court-created

doctrines:

      Impossibility of performance refers to the nature of the thing to be
      done, and not to the ability of the party to perform what the party
      has agreed to do. Impossibility of performance concerns those
      factual situations where the purposes for which the contract was
                                         6
          Case 20-14695-LMI     Doc 1009     Filed 01/27/21   Page 7 of 16




      made have, on one side, become impossible to perform. In contrast,
      frustration of purpose arises when one of the parties finds that the
      purposes for which he or she bargained, and which purposes were
      known to the other party, have been frustrated because of the failure
      of consideration or impossibility of performance by the other party.


11 Fla. Jur. 2d Contracts §262.

      Irrespective of whether performance is impossible or the purpose

frustrated, the defenses are usually not available “if the relevant business risk

was foreseeable at the inception of the agreement and could have been the

subject of an express contractual agreement.” Home Design Ctr., 563 So. 2d at

769. “As a general rule, a contract is not invalid, nor is the obligor discharged

from its binding effect, because the contract turns out to be difficult or

burdensome to perform.” Id. at 769-70.

      The issue presented to the Court is whether and to what extent CB Theater

should be excused from any payment obligations under the Lakeside Lease, and

for how long. Should CB Theater be able to suspend in full the payment of rent

until it chooses to reopen the Lakeside Theater? Should CB Theater be able to

suspend in full the payment of rent while the theaters were shut down by order

of Governor DeSantis? And if CB Theater is obligated to pay rent upon the

suspension of the government orders, which allowed the Lakeside Theater to

reopen (albeit at reduced capacity) on June 5, 2020, how much rent, if any,

should CB Theater be obligated to pay from June 5, 2020 on?

      CB Theater argues that it is entitled to the relief sought for several reasons:

when Governor DeSantis ordered all movie theaters to close, it was impossible

for CB Theater to operate a movie theater, as required by the Lakeside Lease; the
                                         7
             Case 20-14695-LMI        Doc 1009      Filed 01/27/21     Page 8 of 16




purposes of the Lakeside Lease were frustrated by the COVID-19 pandemic itself

– because even after movie theaters were reopened in Florida (albeit at reduced

attendance) few people wanted to attend, and movie studios curtailed all new

movie releases.9 In sum, CB Theater argues, not unfairly, “neither of the parties

assumed the risk of states ordering the closure of movie theaters in the face of

an unprecedented global virus transmission.” And CB Theater argues it should

still not have to pay rent once Florida allowed the theater to reopen at fifty

percent capacity because “opening the theater, even at 50% capacity, is a futile

act” as the COVID-19 pandemic is keeping people home and the studios from

releasing movies to theaters. For all those reasons, CB Theater argues, it is not

required to pay rent until it fully reopens the Lakeside Theater.

       Lakeside counters that Governor DeSantis authorized movie theaters to

reopen at fifty percent capacity as of June 5, 2020, and CB Theater’s decision

not to reopen on that date does not mean that CB Theater could not open on that

date. Thus, not only was it possible for CB Theater to perform its obligations

under the Lakeside Lease, the purpose of the Lakeside Lease – to operate a movie

theater – was not frustrated. CB Theater’s determination that it can only show

“first run” movies is not a provision of the Lakeside Lease or the underlying

ground lease. Basically, Lakeside argues, CB Theater’s decision to delay

reopening was a financial decision, and that does not excuse performance under

either doctrine. More importantly, Lakeside argues, Article 59 of the Lakeside



9Those “first run” movies the Debtors describe as “the lifeblood of the Debtors’ high-quality movie
experience.”

                                                8
           Case 20-14695-LMI    Doc 1009     Filed 01/27/21   Page 9 of 16




Lease does not excuse the requirement to pay rent for acts of God and

governmental action, and therefore, although Lakeside agreed to delay rental

payments for the first sixty days postpetition, CB Theater must now pay rent

owing from the Petition Date, including that which accumulated during the

closure.

      Lakeside does not dispute that it was impossible for CB Theater to operate

the movie theater while the shutdown orders were in place. Thus, with respect

to rent accruing during the government ordered shutdown, the only issue is

whether it was foreseeable at the time the Lakeside Lease was made that this

shutdown would occur. The answer is “yes” and “no.” Clearly the events that

caused the shutdown were not foreseeable. However, the Lakeside Lease

contemplated that parties might not be able to perform their obligations under

the Lakeside Lease due to acts of God or governmental action. Article 59, titled

“Effect of Unavoidable Delays,” states

      If either party to this Lease, as the result of any (i) strikes, lockouts
      or labor disputes, (ii) inability to obtain labor or materials or
      reasonable substitutes therefor, (iii) the inability to obtain materials
      or labor at reasonable prices due to the occurrence of a hurricane or
      other nature disaster or due to terrorism; (iv) acts of God,
      governmental action, condemnation, civil commotion, fire or other
      casualty, or (v) other conditions similar to those enumerated in
      this Section beyond the reasonable control of the party obligated
      to perform (other than failure to timely pay monies required to be
      paid under this Lease), fails punctually to perform any obligation on
      its part to be performed under this Lease, then such failure shall be
      excused and not be a breach of this Lease by the party in question,
      but only to the extent occasioned by such event.

(emphasis added). And so, according to the Lakeside Lease, the failure to operate

the Lakeside Theater (an obligation under the Lakeside Lease) is excused due to


                                         9
            Case 20-14695-LMI       Doc 1009      Filed 01/27/21   Page 10 of 16




the shut down orders. Because there is a contractual provision that excuses CB

Theater’s performance while the theater was shut down by government order, it

is unnecessary for the Court to apply the doctrine of impossibility of

performance.10

       The Court now turns to the period after June 5, 2020. The purpose of the

Lakeside Lease is to operate a movie theater. After June 5, 2020 it was, as

Lakeside points out, possible for CB Theater to operate a movie theater.

Therefore, there was no frustration of purpose.

       But CB Theater argues that the cost of reopening makes reopening

impracticable. “The Debtors’ projections show that at 50% capacity coupled with

increased costs of providing appropriate personal protective equipment and

enforcement of social distancing rules will result in negative operating income. .

. . Because the major movie studios will not release new titles until mid-to late-

August, the Debtors anticipate overwhelming downward pressure on top-line

revenue.”11 CB Theater argues that impracticability as well as impossibility are

covered by the doctrine of frustration of purpose, citing to Hopfenspirger v. West,

949 So. 2d 1050, 1054 (Fla. 5th DCA 2006) (“The doctrine [of ‘frustration of

purpose’] is not limited to strict impossibility, but includes ‘impracticability’ due

to unreasonable expense.”). However, the Florida court case12 to which the

Hopfenspirger court refers in support of this proposition, that frustration of



10 CB Theater is not the original Lessee under the Lakeside Lease. The original Lessee was Cobb
Theatres III, LLC. CB Theater assumed the Lakeside Lease on September 22, 2017. See Lease
Assignment and Assumption Agreement (ECF #586-1)
11 See Declaration of Jose Leonardo Marti (ECF #380).
12 Equitrac Corp, 493 So. 2d 548.


                                             10
              Case 20-14695-LMI       Doc 1009       Filed 01/27/21   Page 11 of 16




purpose includes impracticability due to unreasonable expense, says no such

thing. In Valencia Center, Inc v. Publix Super Markets, Inc., 464 So. 2d 1267,

1269 (Fla. 3d DCA 1985) the court did write that “impossibility of performance

can include extreme impracticability of performance” but the court noted that

“courts are reluctant to excuse performance that is not impossible but merely

inconvenient, profitless, and expensive to the lessor.”

         CB Theater expressed a second concern – “operating a theater in the

middle of a pandemic with increasing transmission rates and increasing cases

per capita requires consideration of potential claims against the Debtors’

bankruptcy estates and the potential for administrative claims for post-petition

tort liability for which there may be no insurance coverage.”13 But this concern

is belied by the fact that the Debtors have now, in fact, reopened movie theaters

notwithstanding that there is still an ongoing pandemic, and therefore this

concern, while legitimate, does not frustrate the Debtors’ ability to reopen

theaters. Debtors’ concerns about the health and safety of its employees and the

audiences is laudable and reasonable, but addressing those concerns clearly is

one of timing and not ability, as there are many businesses that have had to

figure out how to reopen under the safety concerns and restrictions, and they,

like the Debtors at this point, have figured out how to do so.

         There is no question that the COVID-19 pandemic was completely

unforeseeable (although a slow down in audience attendance or a dearth of new

releases is not), and certainly not the fault of either contract party. But, once the


13   See Declaration of Jose Leonardo Marti (ECF #380).

                                                11
          Case 20-14695-LMI     Doc 1009      Filed 01/27/21   Page 12 of 16




Lakeside Theater was allowed to reopen, it was possible for CB Theater to reopen;

CB Theater chose not to do so for what appears, based on the Marti declaration,

to be primarily economic concerns. Therefore CB Theater’s performance under

the Lakeside Lease from June 5, 2020 on is not excused under the doctrine of

frustration of purpose.

      Now to the payment obligations. Lakeside argues that the phrase in Article

59 of the Lakeside Lease “other than the failure to timely pay monies” means

that the obligation to pay rent is not excused or delayed by acts of God or

government orders, and therefore full rent from the Petition Date is due and

payable. However, Article 59 is not the force majeure clause of the Lakeside

Lease; it appears to be an excuse of breach provision. Article 8, titled “Beginning

Construction; Delivery by Landlord” appears, notwithstanding its title, to be the

force majeure clause. That provision states “[i]f the performance by Landlord or

Tenant of any of its obligations under this Lease is delayed by reason of “Force

Majeure”, the period for the commencement or completion thereof shall be

extended for a period equal to such delay.” (emphasis added). The Lakeside Lease

definition of force majeure includes “acts of God” and “governmental restrictions”

and, “any other act over which the performing party has no control, excluding

financial ability of the performing party.”

      The Court does not agree with Lakeside’s interpretation of Article 59. The

parenthetical “other than the failure to timely pay monies” is part of romanette

(v) – the “other conditions” phrase.     Were the failure to pay money not an

obligation to be excused, that parenthetical would have appeared in the latter

                                        12
           Case 20-14695-LMI       Doc 1009       Filed 01/27/21   Page 13 of 16




part of the sentence – probably after “fails punctually to perform any obligation.

. . .” This interpretation of Article 59 is consistent with its counterpart, Article 8

of the Lakeside Lease, which makes it clear that the failure to pay rent falls under

the “any other act” clause. Article 8 addresses the remedy for failure to pay rent

due to those acts of God or government restrictions – the obligation is extended.

       Therefore, the Court finds that CB Theater was excused from paying rent

until the Lakeside Theater was allowed to reopen. But will CB Theater ever be

obligated to pay the rent that accrued during the closure period? Article 8 of the

Lakeside Lease states “the period for the commencement or completion thereof

shall be extended for a period equal to such delay.” Thus the Lakeside Lease

provides14 that the time of non-performance (not being able to operate a movie

theater and pay rent) will be added to the end of the lease term, and along with

that extension, the obligation to pay the rent. Consequently there is no rent due

for the period of closure, but the term of the Lakeside Lease (unless that lease is

rejected) is extended by the amount of time the movie theater was closed.15

       What about the rent on and after June 5, 2020? CB Theater submits that,

while it believes it should be entitled to complete rent relief until it fully reopens

the Lakeside Theater, CB Theater argues that at a minimum it should only have

to pay fifty percent of the rent until full reopening is allowed. In support of this

argument, CB Theater cites to In re Hitz Restaurant Group, 616 B.R. 374 (Bankr.



14As the Court noted at the hearing, the Lakeside Lease is not a well drafted document.
15Because CB Theater assumed the Lakeside Lease, the Court was not required to determine
whether the extended lease payments could be included as part of the rejection damages, since
arguably, the extended payments could be considered “unpaid rent due under such lease.” 11
U.S.C. §502(b)(6).

                                             13
            Case 20-14695-LMI         Doc 1009       Filed 01/27/21    Page 14 of 16




N.D. Ill. 2020). In that case, the court found that the Illinois closure orders

triggered a force majeure clause under the lease at issue, but further held that,

because the debtor was able to operate take out and delivery, the debtor would

need to pay some kind of proportional rent.16 However, in this case, the force

majeure clause, as the Court has already found, excused all payment of rent

during the closure, but adds on time to the end of the lease. And there is nothing

in the Hitz case that fashioned a payment remedy in the event of frustration of

purpose.17

       These times have not been easy for most people. And while some have had

the good fortune to be able to continue to work during this unprecedented health

crisis, others have not been as fortunate. The burden on businesses that rely

on the public such as theaters, restaurants, bars, hotels and the travel industry,

as well as their landlords, have been hit particularly hard. And for the most

part, the affected parties have tried to negotiate a resolution that is painful but

practical to insure that “on the other side” there will be something left. An

example where these obstacles could not be overcome is the Pier 1 bankruptcy –

where the failure – for whatever reasons – of the parties to come to a resolution

resulted in a complete closure of the business.18


16 Because the text of the relevant lease’s entire force majeure clause was not included in the
opinion, it is not clear if the lease specifically provided a remedy. This Court presumes that it did
not, and that the court tried to fashion an equitable remedy that recognized the debtor’s ability
to generate some revenue, and therefore at least some obligation to pay rent.
17 Even were the Court inclined to refer to the Hitz case as guidance in fashioning an equitable

remedy regarding the payment of rent after the Lakeside Theater was able to reopen, it declines
to do so. The Court has ruled that CB Theater is not entitled to invoke the equitable doctrine of
frustration of purpose with respect to the time period on and after June 5, 2020, and thus, it is
not necessary to determine an appropriate remedy.
18 In re Pier 1 Imports, Inc., 615 B.R. 196 (Bankr. E.D. Va. 2020).


                                                14
            Case 20-14695-LMI        Doc 1009      Filed 01/27/21    Page 15 of 16




       But in the absence of agreed upon resolution, we are left with the

resolutions that parties have bargained for in their contracts, or, where

appropriate, the equitable remedies that common law has fashioned.

       In looking at those sources of resolution, and for the reasons outlined at

the hearing and in this Memorandum Opinion, this Court ruled at the hearing

that

       (1) CB Theater is not required to pay Lakeside rent for the time that the

       Lakeside Theater was closed.

       (2) To the extent the Lakeside Lease is not rejected, the lease term is

       extended for an amount of time equal to the time the Lakeside Theater was

       closed under state law.

       (3) As for the balance of the lease payments, that is, from June 5, 2020

       forward, those are payable in full and, therefore, are unpaid administrative

       expenses.

       (4) Going forward, CB Theater will be required to make the full lease

       payments in accordance with the terms of the Lakeside Lease until the

       lease is rejected, or the parties come to other terms.19



                                             ###




19 As the Court noted at the hearing, this ruling is specific to the Lakeside Lease, Florida law,
and this theater. The circumstances regarding full closure and reopening may differ from lease
to lease and certainly from state to state. Therefore, the Court wants to make clear that parties
should not assume that the findings and the holdings of this particular dispute will necessarily
translate to litigation involving other leases.


                                              15
          Case 20-14695-LMI    Doc 1009     Filed 01/27/21   Page 16 of 16




Copy furnished to:
Jason A. Weber, Esq.

Attorney Weber is directed to serve a copy of this Order on interested parties who
do not receive service by CM/ECF, and file a proof of such service within two (2)
business days from entry of the Order.




                                       16
